Citation Nr: 1723113	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  His awards and decorations included an Army Service Ribbon.  The Board sincerely thanks him for his service to our country. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision, in part, denied service connection for a mental condition to include anxiety disorder, depression, and mood disorder.  A December 2015 Board decision granted service connection for a mental disorder with mixed anxiety and depressive symptoms and behaviors.  The 2015 Board decision addressed the question of the Veteran's soundness, and as such the Board shall not again address this matter.  The December 2015 decision also remanded to the RO this claim for service connection for a psychiatric disorder, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors.  Specifically, the RO was to conduct further evidentiary development to obtain Social Security Administration (SSA) records, to give the Veteran a VA posttraumatic stress disorder (PTSD) examination, and to determine if the Veteran has any additional psychiatric disorders. 

In July 2012, the Veteran testified before a Decision Review Officer.  A transcript of this hearing is associated with the record.  In October 2013, the Veteran testified before a now retired Veterans Law Judge (VLJ).  The Veteran has declined his right to a new hearing.  A transcript of this hearing is associated with the record.  An October 2015 letter advised the Veteran that the VLJ the Veteran testified before was no longer at the Board, and gave the Veteran the opportunity to request another optional Board hearing.  Later that month, the Veteran advised VA that he did not wish to have another Board hearing.  

The Board acknowledges that the Veteran has other appeals pending before the Board for a higher rating and an earlier effective date for a mental disorder with mixed anxiety and depressive symptoms and behaviors; a higher rating and an earlier effective date for right and left knee disorders; and a higher rating for seborrheic dermatitis.  However, the Veteran requested a Board hearing for these claims on his March 2017 VA Form 9; therefore, they will be addressed in a later Board decision.  


FINDING OF FACT

An acquired psychiatric disability, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors, to include PTSD was not manifested in service; and was not shown to be related to his service. 


CONCLUSION OF LAW

Service connection for a psychiatric disability, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors, to include PTSD, is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated October 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military service records, as well as VA medical treatment records, buddy statements, Social Security Administration (SSA) records, and statements from the Veteran.  The RO arranged for VA psychiatric examinations in July 2014 and January 2016.  The July 2014 examination was supplemented in November 2014.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

The complete set of the Veteran's STRs and military personnel records are currently unavailable.  A February 1984 deferred rating noted that the Veteran's STRs were incomplete.  Additionally, in his November 2012 VA Form 9, the Veteran stated that had his STRs from 1980 to 1981 been available, it would have demonstrated that he had a knee injury and a skin disorder.  When military records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)  (VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed.")  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, 19 Vet. App. at 217-18 (2005).  

Here the claims file includes records showing that the Veteran's STRs were unavailable, and VA's attempts to locate these records.  In October 2010, the RO requested the Veteran's complete STRs.  Later that month, in response to the request, it was noted that all available STRs were transmitted to the RO, and that his available STRs were previously provided in January 1984 [these records are currently within the claims file].  In November 2010, the Veteran filed an authorization and consent to release for records from Fort Stewart from 1980 to 1981 in support of other claims.  In January 2011, the Veteran was notified that his STRs from 1980 to 1981 we unavailable.  In June 2011, the Veteran requested records from 1980 to 1981 relating to sick call at Fort Stewart, Georgia.  The Veteran has not provided VA with copies of his STRs or other military records.  In June 2014, pursuant to the Board's May 2014 remand, VA requested the Veteran's National Guard records.  Later that month, the North Carolina National Guard provided all available records.  Given the RO's actions, and documentation of same, the Board finds that VA's duty to assist to obtain lost military records has been met.  As such, the Board finds that VA's duty to assist the Veteran in regards to his National Guard records is met.  Further, the Board finds that there has been substantial compliance with the prior Board remands.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cf. Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), pertaining to in-service personal assault, medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

II. Factual Background

In an October 1979 report of medical examination, the Veteran was marked as clinically normal for psychiatric conditions.  In a report of medical history from this month, the Veteran marked "no" for frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia, and nervous trouble of any sort.   Orders from March 1981 show that the Veteran was to travel to Germany.  

A November 1982 Army certificate of achievement notes that the Veteran was stationed in Europe from May 1981 to November 1982.  He participated in tactical evaluations and helped with UHF communications.  He worked at an IHAWK tactical site.  His November 1982 DD 214 showed that his military occupational specialty was mechanical communications equipment operator.  In a December 1982 report medical history, the Veteran marked "no" for frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia, and nervous trouble of any sort.  He reported that his present health was good.  In a report of medical examination from this month, the Veteran was marked as clinically normal for psychiatric conditions.  National Guard records show the Veteran served honorably from December 1982 to April 1983.  

In a July 2010 VA mental health note, the Veteran complained of poor sleep, inability to concentrate, and flashbacks of his first marriage and legal charges.  He reported that there was "something wrong" that he believed was related to service.  The Veteran stated that he was in the National Guard in 1983, and that he failed a test and was told he had mental issues.  Since leaving service, he cannot keep a job, and has conflicts with supervisors.  He also stated that his supervisors picked on him.  He stated that he was stationed in Germany of 16 months.  During this time, he isolated himself, and worked with dangerous weapons, which he found scary.  He stated that the orders and "things" that he did in the Army changed him.  When he is in a situation that reminds him of the Army, he became agitated and fidgety.  He became upset when things do not go the way he wanted.  He stated in the Army "they" scared their members to "death" by telling them to quickly pack and to mobilize to Savannah, where soldiers could potentially be deployed to Iraq.  The medical care provider noted that the Veteran sought compensation, but did have anxiety and anger issues.  These problems were evident in the military and possibly predated service.  The medical provider noted that the Veteran did not have a history of "unusual military trauma" or combat trauma.  He was diagnosed with anxiety disorder not otherwise specified.

In August 2010, the Veteran's representative filed an informal claim for entitlement to service connection for a psychiatric disorder, to include a mental disorder with mixed anxiety and depressive symptoms and behaviors.

In an October 2010 buddy statement, the Veteran's ex-wife reported that she knew the Veteran for 40 years.  When they were married, she noticed that the Veteran changed significantly after joining the military.  Prior to service he was more concerned with "things" and helped his family.  After leaving the military, he was a different person.  He no longer showed feelings to his family, and became distant and withdrawn.  Because of this, the family no longer participated in the same activities.  He was on edge, angry, had outbursts, and did not sleep.  He was also incommunicative, and he would argue with her over the "littlest things." 

In a November 2010 buddy statement, the Veteran's wife reported that the Veteran became very depressed, angry, and had outbursts after his mother died.  He disassociated with his family, and did not go to family gatherings, outings, or actives.  He did not like anything and was always on edge.  He has nightmares about death, was awake 22 hours a day, did not sleep, and slept two to four hours a day.  When he slept, he talked about burying soldiers and officers.  He was unable to concentrate or focus, and had memory lapses. 

In a November 2010 statement, the Veteran reported that in 1981 he was stationed in Germany, and was assigned to guard Hawk missiles.  During this time he was on full alert against terrorists at all times, as they were attempting to gather intelligence on the missiles.  He also felt isolated from his unit.

In a December 2010 VA mental health note, the Veteran complained of anxiety and difficulty sleeping.  He endorsed a depressed mood, anhedonia, and irritability.  He denied suicidal and homicidal ideation and intent, hallucinations, and manic symptoms.  He was diagnosed with anxiety disorder with depressed mood.  In an addendum to this note, a medical care provider had the impression that the Veteran was more interested in securing a diagnosis than relief of symptoms.  He was assessed with malingering for secondary gains, with symptoms being more related to a character pathology that could not be ruled out. 

In a December 2010 private medical record, the Veteran was noted as positive for depression, anxiety, sleep disturbances, hallucinations, cognitive problems, and severe memory problems.  He was diagnosed with a report of depression.  In a state disability determination record from this month, the Veteran was reported as wondering if he had PTSD.  He thought he heard voices outside of his window and saw people pass his window.  He believed that others could influence him or place thoughts into his mind.  He believed that someone was trying to poison him, or plot against him.  He has angry outbursts, and cannot concentrate.  He was nervous, tense, and on edge.  These symptoms began after the death of his mother in 2008.  He was diagnosed with a mixed mood disorder with anxiety and depression.  His mood disorder was secondary to a personality disorder not otherwise specified.  

In a March 2011 VA gastroenterology note, the Veteran reported that he did not have feelings of hopelessness or helplessness; thoughts of suicide; intent to self-harm; or plan or intent to self-harm.  In a VA mental health note from this month, the Veteran advised the medical care provider that he felt that he had PTSD, and that his symptoms were not properly recorded by previous medical care providers.  He felt that his medical care providers were more interested in his claim for service connection that his treatment.  

In a June 2011 VA psychology note, the Veteran was diagnosed with an unspecified mental disorder (nonpsychotic).  In a July 2011 VA psychology note, the Veteran described an incident where he was ordered at 2:30 a.m. to deploy to either Iraq or Iran.  He stated that this event put fear into him, and changed him.  While stationed in Germany, a terrorist bomb exploded near one of the gates of the facility he was in.  The facility was placed on full alert, and he became scared for his life.  He stated that during his service, he was not paid for his child and that his rank was incorrect.  After discharge in November 1982, he held 13 to 14 different jobs, and last worked in 2008.  He was fired from these jobs, but did not know why; he felt that he was reliable worker.  Since his discharge, he has been depressed and unstable.  He divorced his ex-wife in 1986 or 1987 due to anger.  They would get into fights, and he claimed that she threw scissors at him and burned him with an iron.  He stated that after the death of his mother in 2008 that he really began to feel worthless, pessimistic, ineffective, frustrated, and depressed.  Around this time, he began to experience flashbacks and intrusive thought related to service.  He reported that he snapped at his wife and son and slept three to six hours a night.  

The VA psychologist, upon review of a completed MMPI-2 self report inventory, found that the Veteran had a tendency to exaggerate his problems, responded inconsistently, and appeared to have serious symptoms of dysfunction.  The Veteran's score on the supplemental PTSD score was similar to veterans with diagnosed PTSD.  However, the current evaluation was negative for PTSD, and the incidents the Veteran described did not meet the criteria for a traumatic stressor.  He opined that the Veteran's current difficulties were related to the complications related to the death of his mother, unemployment, financial difficulties, and family discord.  He was diagnosed with Axis I anxiety disorder not otherwise specified with a noted presence of dysfunctional personality traits.  

In an August 2011 statement, the Veteran claimed that the June 2011 VA psychologist mainly discussed issues, such as his childhood, that were unrelated to his current difficulties.  He claimed that he stationed in Germany from June 1981 to November 1982.  In October 1982, a loud explosion occurred while he was directing traffic.  He felt the shock from the explosion, and feared for his life.  He stated that at the time of the explosion he was unable to defend himself.  Since separation, he has had hallucinations and flashbacks of this terrorist bombing.  He has difficulty thinking, and trouble communicating his symptoms.  He does not maintain his personal hygiene, and does not remember the last time he bathed.  His wife reminded him of how long it has been since he bathed.  He believed that his anxiety disorder was at least as likely as not related by his service.  In a November 2012 VA form 9, the Veteran claimed that his medical records showed that his psychiatric disorder was related to service.  

An August 2012 SSA Decision noted that the Veteran had anxiety and anger management issues that dated back to service.  His symptoms of crying spells, mood swings, hypervigilance/agitation, hallucinations, feelings of hopelessness, and difficulty concentrating were exacerbated by the death of his mother in 2008.  It was noted that in December 2010 the Veteran experienced anxiety and depression.

In an October 2013 hearing before the Board, he testified that after service he joined the National Guard, but was discharged for failing the mental health aptitude test.  This test suggested that the Veteran may have anxiety or depression disorder.  He stated that he was diagnosed with an anxiety disorder at some point in 2009 or 2010.  He always felt jittery/anxious, and was agitated and irritable.  He claimed that after service he did not obtain medical care for his mental health issues.  

In a July 2014 VA examination, the Veteran complained of sometimes being startled by loud noises and having difficulty focusing.  He sometimes thought that he heard voices outside of his house.  He reported stressors of guarding a rocket site, and being on guard for terrorists.  At the time of the Germany bombing, the Veteran was several blocks away directing traffic.  He had no interactions with this event.  Upon examination, the VA examiner observed that the Veteran did not have difficulty focusing during the examination.  He found that the Veteran did not present with a psychiatric disorder during the examination, but noted had a history of treatment for anxiety symptoms.  The examiner opined that the Veteran's claimed in-service occurrences would not cause or exacerbate any psychiatric condition.  He found that the Veteran did not have a diagnosed mental disorder that conformed with the DSM-5 criteria.  

In a November 2014 compensation and pension examination note, the VA examiner noted that upon review of the record, he did not see any new information that would cause him to come to a different conclusion from the July 2014 VA examination.  He stated that the Veteran had significant mental health issues associated with dealing with a dysfunctional family prior to service.  While the Veteran was upset by aspects of service, the VA examiner found that it was at least as likely as not that the prior VA examiner's conclusion that the Veteran's current anxiety issues were not caused, or exacerbated, by service was correct.  He opined that the Veteran's current difficulties were more related to his personal history and current situation unrelated to service.   

In a December 2014 statement, the Veteran claimed that the July 2014 VA examiner did not properly review his medical records.  He stated that if the VA examiner had reviewed VA records from March to April 2011, he would have come to the conclusion that his current psychiatric problems were related to service.   

In a January 2016 VA PTSD examination, the Veteran complained of difficulty concentrating, constant depression, feelings of hopelessness/worthlessness, and that he lost interest in his usual activities.  He was anxious and sometimes became "jumpy" when he heard loud noises.  He became startled when people walked up behind him, was sometimes "thrown off" when he heard voices.  He believed that he heard people talking outside of his window.  He became angered/frustrated when he tried to explain himself and he did not feel understood.  He used abusive language towards his wife and son.  His family and friends did not visit him because he needed "things" to be his way.  He is awake all night, but slept two to three hours a night.  He has a recurrent dream about a bomb going off in Germany, but did not recall how often it occurred.  He stated that he lost approximately 30 pounds in the prior six to seven months.  He did not eat meals, but snacked during the day.  He had sporadic intrusive memories about service, and sometimes became a "little shaky" or nervous when they occurred.  He stayed at home and sometimes tried to avoid his family.  He showered once a month, and cleaned his teeth once a week.  He changed his clothes every two weeks.  He drove his son to school and back.  He reported that he did not enjoy his time in the military.  He did not feel that he was treated properly in the military, and did not enjoy his deployment out of the country. 

The VA examiner noted that the Veteran's claimed stressors of a bomb detonating in service, having to guard a missile site, and fear of terrorists threats in the area he was stationed did not meet Criterion A to support a diagnosis of PTSD.  He found that the Veteran had objective symptom of suspiciousness.  At the time of the examination, he had good hygiene and was wearing clean/neat clothing.  He did not have body odor or halitosis, and his facial hair was neatly trimmed.  The Veteran was noted as "resistant" during the interview.  He did not qualify his symptoms or contacts.  There was no sign of thought disorder, delusions, or hallucinations, and he was fully oriented.  His statement regarding hearing voices outside of his window was not consistent with hallucinations or delusions.  The VA examiner noted that the Veteran's reported activities of daily living were inconstant with his presentation (he stated that he did not go to restaurants or stores, but then gave the examiner examples of going to same).  The VA examiner found that based on a review of the claims file, and this meeting, that the Veteran did not meet the criteria for PTSD under the DSM-5 criteria.  The Veteran's cited stressors were not sufficient to cause PTSD; he did not endorse the full criteria for PTSD; and he additionally did not endorse the full criteria for any other psychiatric disorder.  Thereafter, the VA examiner concluded that the Veteran did not have a diagnosis of PTSD that was at least as likely as not related to service.  The VA examiner additionally noted that the Veteran was last seen by VA in December 2012, and his last contact with same was in December 2014 to obtain paperwork for a handicapped parking permit.  

In a February 2016 buddy statement, the Veteran's wife stated that the Veteran would check the home to make sure everything was in the correct place.  He would randomly make illogical statements.  He would curse, get into rages, and slam doors.  He showed signs of depression that affected his ability to do tasks in the home.  He needed several reminders to complete the tasks he began.  When he was stressed out, he "goes off" on his family.  He showered once every three weeks, and became angry when confronted about this.  His friends and family did not visit the home because he was argumentative and suspicious.  

In a February 2016 statement, the Veteran stated that SSA granted him benefits in part due to his mental health disorder.  He always argued with his wife and friends, which harmed these relationships.  He was very depressed, suspicious, and anxious.  His anxiety prevented him from understanding complex instructions, and lead him to be violent towards toys, doors, and floors.  He slept four to five hours a night.  He would go a few days at a time without bathing, and was reminded by his wife to groom.  He has no motivation to groom, and felt that his wife would be better off without him.  He believed that his depressed moods cause these feelings.  

III.   Analysis

In the Veteran's October 1979 and December 1982 service medical examinations, he was marked "normal" for psychiatric conditions in his clinical examination fields.  In corresponding medical self-history forms, he marked "no" for frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  As noted above, some of the Veteran's military records have been lost.  As such, his claim largely rests on his lay statements regarding his experiences in service and upon his post-service medical treatment records.  

The Veteran's post-service treatment records show various diagnoses including anxiety disorder, mood disorder, unspecified mental disorder (nonpsychotic), and dysfunctional personality traits.  These diagnoses, not including dysfunctional personality traits, have been previously adjudicated by the Board in December 2015.  Personality traits are not considered a ratable disability for VA compensation purposes.  The available STRs are silent for whether the Veteran exhibited signs and symptoms of, or was diagnosed with, a psychiatric disorder in service.  The record is also silent of any post-service medical provider relating a currently non-service connected diagnosis of any psychiatric disorder to his active duty service.  

The Board notes that the June 2011 VA psychology note, the July 2014 VA examination, the November 2014 compensation and pension examination note, and the January 2016 VA PTSD examination did not find that the Veteran met the criteria for a PTSD diagnosis.  Further these examiners found, or otherwise agreed, that the incidents/stressors the Veteran described did not meet the criteria necessary to support a diagnosis of PTSD.  The Board finds that this medical evidence is persuasive and probative of the Veteran's claim for PTSD.  The Board also finds it persuasive and probative that the July 2014 VA examination, the November 2014 compensation and pension examination note, and the January 2016 VA PTSD examination did not find that the Veteran met the DSM-5 criteria for any other psychiatric diagnosis.  Further, there is no evidence that the Veteran suffered from a psychosis that was compensably disabling within a year of his separation from service.  No matter what the Veteran's claimed current psychiatric disorder or disorders may be, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current non-service connected psychiatric disorder he has is related to his active military service or that it was incurred in or aggravated by any period of active duty.   

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of confusion, anger, auditory hallucinations, visual hallucinations, sleep disturbances, nightmares, and memory lapses.  The Board additionally finds that the Veteran is competent to testify as to his medical treatment, his military service, and other personal history.  

The Board notes that the Veteran provided statements from his wife in November 2010 and February 2016.  His wife stated that when his mother died in 2008, he became very depressed, and that he showed signs of depression.  In his August 2011 statement, the Veteran indicated that diagnostics from his June 2011 VA psychology note demonstrated that he had mental issues due to his experiences in service.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has PTSD or other psychiatric disability) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter, the Veteran and his wife, who are not shown to have the necessary education, training, or experience, are not competent to opine as to the diagnosis and etiology of his PTSD or his other psychiatric disabilities.  Notably, PTSD, or other psychiatric disorders, are not conditions capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise (in the absence of continuity since service).  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of PTSD, or any other psychiatric disability, is a matter of medical complexity, and, therefore, the Veteran's statements as to the diagnosis and etiology of his PTSD, and or any other psychiatric disability, do not constitute probative evidence in the matter.  Thus, to the extent that lay statements (or any medical evidence based on his lay statements) assert that the Veteran has PTSD, or other psychiatric disability based on lay-diagnosis, they are not competent evidence in support of his claim.  

As to the diagnosis of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors, to include PTSD; therefore, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, other than a mental disorder with mixed anxiety and depressive symptoms and behaviors, to include PTSD is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


